310 S.W.3d 306 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Stanley GRANDBERRY, Defendant/Appellant.
No. ED 92526.
Missouri Court of Appeals, Eastern District, Division Two.
May 11, 2010.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for Plaintiff/Respondent.
Maleaner R. Harvey, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., and PATRICIA COHEN, JJ.

ORDER
PER CURIAM.
Stanley Grandberry (Appellant) appeals from the trial court's judgment and sentence entered upon a jury verdict finding Appellant guilty of stealing a motor vehicle in violation of Section 570.030 [1] and resisting arrest in violation of Section 575.150. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in judging the appropriateness of specific questions and in the conduct of voir dire, State v. Oates, 12 S.W.3d 307, 310 (Mo. banc 2000); that there is sufficient evidence from which a reasonable juror might have found Appellant guilty beyond a reasonable doubt, State v. Grim, 854 S.W.2d 403, 405 (Mo.banc 1993); and there was no instructional error, plain or otherwise, Missouri Rule of Criminal Procedure 30.20 (2008). We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2006, unless otherwise indicated.